Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Slattery on 5/7/21.

The application has been amended as follows: 

1. (Currently Amended) An oil filter disposition structure of a saddle-ride vehicle comprising:
a power unit including an internal combustion engine and a transmission, the transmission being operatively coupled to the internal combustion engine, a lower portion of the power unit forming an oil reservoir;
wherein the power unit includes an 
the oil filter is disposed outside a wall portion of the power unit, the wall portion configuring a part of the oil reservoir, the oil filter being disposed adjacent to the wall portion and the actuator,
wherein said transmission mechanism is disposed between a front wheel of the saddle-ride vehicle and the oil filter, said actuator is disposed at a rear of the transmission mechanism, and said oil filter is disposed adjacent to a sidewall facing a vehicle lateral side;
an exhaust pipe operatively connected to the power unit, the exhaust pipe being coupled to the internal combustion engine, the exhaust pipe being disposed adjacent to the oil filter outwardly in a vehicle-width direction;
said transmission mechanism includes a plurality of gears, wherein the plurality of gears are configured to transmit a driving power from the actuator to the transmission, and
the plurality of the gears are disposed by orienting turning shaft lines of the plurality of gears in a vehicle front-rear direction.

5. (Currently Amended) The oil filter disposition structure of  the saddle-ride vehicle according to claim 1, wherein a part of the sidewall is 
the oil filter is disposed at a front of a front sidewall of the bulge portion, the oil filter being disposed adjacent to the front sidewall.
10. (Currently Amended) The oil filter disposition structure of 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims are allowable as claim 1 has been amended to include the previously indicated allowable subject matter of claim 4 including all intervening claims and claims 5 and 10 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778